Citation Nr: 0804519	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-26 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than July 17, 
1998 for the grant of service connection for residuals of a 
right ankle injury.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle injury.

3.  Entitlement to an effective date earlier than December 8, 
1998 for the grant of service connection for a right forefoot 
amputation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to June 1969.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an October 2003 
rating decision by the Los Angeles, California Department of 
Veterans Affairs (VA) Regional Office (RO) which granted 
service connection for residuals of a right ankle sprain, 
rated 10 percent, effective July 17, 1998.

As will be explained in greater detail below, the issues have 
been recharacterized (from how they are reported in the 
statement of the case's (SOC)) to reflect the different 
appellate status of the veteran's various claims.

The matter of entitlement to an effective date earlier than 
December 9, 1998 for the award of service connection for 
right forefoot amputation is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDINGS OF FACT

1.  A final March 1996 Board decision declined to reopen the 
veteran's claim of service connection for residuals of a 
right ankle injury.

2.  After the March 1996 Board decision, the first 
communication from the veteran seeking to reopen a claim of 
service connection for a right ankle disability was received 
on July 17, 1998. 

3.  From August 10, 1998, the veteran has had service-
connected below the knee pathology of the right lower 
extremity, separate from his residuals of a right ankle 
injury, that has been rated at least 30 percent disabling; it 
is reasonably shown that prior to that date the right ankle 
disability was manifested by limitation of motion 
approximating a level characterized as severe; the ankle was 
not shown to be ankylosed.  
CONCLUSIONS OF LAW

1.  An effective date earlier than July 17, 1998 is not 
warranted for the award of service connection for residuals 
of a right ankle injury.  38 U.S.C.A. §§ 5101, 5110, 7104 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 3.151, 3.155, 
3.400 (2007). 

2.  A 20 percent rating is warranted for the veteran's 
residuals of a right ankle sprain.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 4.7, 4.68, 
4.71a, Diagnostic Codes (Codes) 5270, 5271 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126;  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence,  
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to  
provide; and (4) must ask the claimant to provide any  
evidence in his or her possession that pertains to the claim.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

As the rating decision on appeal granted service connection 
for a right ankle disability, and assigned a disability 
rating and an effective date for the award, statutory notice 
had served its purpose, and its application was no longer 
required.  See  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A July 2005 statement of the case (SOC) provided 
notice on the "downstream" issues of an increased  initial 
rating and an earlier effective date for the award.  
38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 
537, 542 (2006).  The veteran has had ample opportunity to 
respond/supplement, and is not prejudiced by any technical 
notice deficiency that may have occurred earlier in the 
process.  Neither the veteran nor his representative has 
alleged that notice in these matters was less than adequate. 

The veteran's pertinent treatment records have been secured.  
As explained in greater detail below, based on the facts of 
this case and governing regulation, the claim for increase is 
essentially one for a specified retroactive period; an 
examination to ascertain current disability would serve no 
useful purpose.  He has not identified any pertinent evidence 
that remains outstanding.  Accordingly, VA's duty to assist 
is also met, and the Board will address the merits of the 
claims.

B.	Legal Criteria, Factual Background, and Analysis

Effective Date 

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal  
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal  
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  
A March 1996 Board decision declined to reopen the veteran's 
claim of entitlement to service connection for a right ankle 
disability.  He did not appeal that decision to the Court.  
Hence, it is final and is subject to revision only by a 
motion of clear and unmistakable error (CUE) or a motion for 
reconsideration, both filed with the Board.  See 38 C.F.R. 
§§ 20.1001, 20.1404.  The veteran has not filed a motion of 
CUE in the March 1996 Board decision, nor requested 
reconsideration of that decision.  Hence, it is a legal bar 
to an effective date prior to the issuance of that decision.  
38 U.S.C.A. § 7104; see also Rudd v. Nicholson, 20 Vet. App. 
296 (2006).

The veteran's formal claim to reopen the claim of service 
connection for right ankle disability was received by the RO 
on July 17, 1998.  The only question before the Board at this 
time is whether subsequent to the March 1996 Board decision, 
and prior to July 17, 1998, the veteran communicated an 
intent to reopen his claim seeking service connection for a 
right ankle disability.  There is nothing in the record to 
suggest that he did so.  Nothing in the claims file received 
during this time period may be construed as a formal or 
informal claim seeking to reopen the claim of service 
connection for residuals of a right ankle injury.  Neither 
the veteran nor his representative has alleged that he 
submitted an earlier application to reopen the claim. 

As the veteran's formal claim to reopen a claim of service 
connection for residuals of a right ankle injury was received 
on July 17, 1998, and no informal claim to reopen the claim 
was received during the preceding year, the earliest 
effective date possible for the grant of service connection 
under governing law and regulations, outlined above, is the 
July 17, 1998 date assigned.  Accordingly, as a matter of 
law, the appeal seeking an effective date prior to July 17, 
1998 for the grant of service connection for a right ankle 
disability must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994). 





Increased rating:

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

The veteran's right ankle disability is rated under Code 5271 
for limitation of ankle motion.  Code 5271 provides a 10 
percent rating for moderate limitation of ankle motion; 
marked limitation warrants a 20 percent rating.  Ratings of 
20 to 40 percent may also be assigned if the ankle is 
ankylosed.  Code 5270.  38 C.F.R. §  4.71a.  

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt is resolved in favor of 
the veteran.  38 C.F.R. § 3.102.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

It is noteworthy at the outset that a February 2002 rating 
decision granted service connection for right great toe 
amputation, effective August 10, 1998, rated initially 100 
percent, then 30 percent disabling, and a February 2002 
rating decision awarded service connection for amputation of 
the right forefoot, effective December 8, 1998, and rated 
initially 100 percent from December 8, 1998, and later 40 
percent.  Ever since August 10, 1998, the veteran has had 
service connected below the knee disability of the right 
lower extremity separate and distinct from his service 
connected residuals of a right ankle injury, that has been 
rated at least 30 percent disabling.    

Under governing regulation, the combined ratings for a 
veteran's disabilities of an extremity are not to exceed the 
rating for an amputation at the elective level, were an 
amputation to be performed.  38 C.F.R. § 4.68.  Under Codes 
5165, 5166, amputation at the forefoot or below the knee 
permitting prosthesis warrants a 40 percent rating.  
38 C.F.R. § 4.71a.  As any rating for the right ankle 
disability of 10 percent or more when combined with a 30 
percent or higher rating for other below the knee right lower 
extremity disability combines to 40 percent or higher (See 
38 C.F.R. § 4,25), from August 10, 1998 the matter of any 
further increase in the rating for the right ankle disability 
is a moot exercise (i.e., under 38 C.F.R. § 4.68, it could 
not result in an increased monetary benefit to the veteran).  

Essentially the question before the Board is whether from 
July 17, 1998 (from which date service connection has been 
granted) until August 10, 1998, the right ankle disability 
warranted a rating in excess of 10 percent.  Specifically, 
what must be determined in light of the rating criteria 
(outlined above) is whether during that period of time the 
right ankle disability was manifested by marked limitation of 
motion (or impairment approximating such level of severity 
(see 38 C.F.R. § 4.7)), or was ankylosed.

Pertinent evidence that addresses the factors that that must 
be considered includes a July 1998 letter from P.Y.H., DPM, 
that states, in part, "the [veteran's] right ankle movement 
is limited . .".  The degree of limitation was not reported.  
:

In an August 1998 letter C.J.P. DPM, Chief Resident of VAMC 
West Los Angeles stated, in part,:

". . . [The veteran] sustained a land mind injury to 
[his] right ankle during the Vietnam War which resulted 
in severely decreased ankle joint [sic] of motion and as 
a result, decreased ability for activities".

While C.J.P. did not specify the range of motion for the 
right ankle, the characterization of the ankle range of 
motion as "severely decreased" reasonably established a 
marked degree of motion limitation (or at least more nearly 
approximating that level rather than a level of moderate 
motion limitation).  Accordingly, under 38 C.F.R. §§ 3.102, 
4.7, the assignment of a 20 percent rating is warranted.  As 
ankylosis of the ankle was neither shown by the record, nor 
alleged. A still higher rating (under Code 5257) is not 
warranted.


ORDER

An effective date prior to July 17, 1998 for the grant of 
service connection for residuals of a right ankle injury is 
denied.

A 20 percent rating is granted for the veteran's residuals of 
a right ankle injury, subject to the regulations governing 
payment of monetary awards.   


REMAND

A February 2002 rating decision granted service connection 
for a right forefoot amputation as secondary to service-
connected diabetes mellitus, effective December 8, 1998.  In 
his April 2004 notice of disagreement (NOD) with the October 
2003 rating decision the veteran referred to the forefoot 
within the context of his earlier effective date claim.  The 
RO (see July 2005 SOC) has addressed the matter of an earlier 
effective date for service connection the forefoot amputation 
as part and parcel of the claim for an earlier effective date 
for the grant of service connection for residuals of a right 
ankle injury.  In reviewing the veteran's claims file, the 
Board found this course of action was improper. 

First of all, the assignment of the effective date for the 
right forefoot amputation was by rating decision in February 
2002.  Our review of the file found no timely (jurisdiction-
conferring) NOD with this action.  Furthermore, the right 
forefoot amputation and the residuals of a right ankle injury 
are separate and distinct entities, were service connected 
based on different etiologies, and were assigned different 
effective dates.  Consequently, the July 2005 SOC is in 
conflict with what the record shows.  Notably also, the July 
2005 SOC discusses the matter of the effective date for the 
right forefoot disability as governed by the finality of the 
March 1996 Board decision.  Significantly, that decision did 
not address the right forefoot disability; but in discussing 
the right lower extremity was limited to the residuals of a 
right ankle sprain.  

Due process considerations mandate that this matter be 
returned to the RO for clarification and to afford the 
veteran the opportunity to participate in the adjudicatory 
process in a meaningful way.

Accordingly, this matter is REMANDED for the following:

The RO should review the matter of an 
earlier effective date for the grant of 
service connection for a right forefoot 
amputation, specifically making a 
determination as to whether the veteran 
timely filed a NOD with the February 2002 
rating decision that granted service 
connection for such disability and 
assigned the effective date in question.  
If it is determined that there was a 
timely (Board-jurisdiction-conferring) 
NOD, the RO should identify such NOD for 
the record and issue an appropriate SOC in 
the matter.  If there was no timely NOD, 
the veteran should be so advised and the 
case should be further processed in 
accordance with standard appellate 
practice Specifically, if he files a NOD 
with the determination that he did not 
file a timely NOD with the effective date 
assigned, the RO should issue a SOC 
addressing timeliness of NOD and if he 
responds with substantive appeal (and also 
if the RO finds there was a timely NOD 
with the effective date and he timely 
responds with a substantive appeal), the 
RO should return this matter to the Board 
for appellate review.  

The veteran should be advised that the Board will not have 
jurisdiction in this matter unless he timely submits a 
substantive appeal after a SOC is issued either on the merits 
or as to timeliness.
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


